

115 HR 886 IH: Continuity of Education for Military Retired Dependents Act
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 886IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Jones introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to permit dependents
			 of retired members of the Armed Forces who reside in military housing to
			 attend Department of Defense elementary and secondary schools.
	
 1.Short titleThis Act may be cited as the Continuity of Education for Military Retired Dependents Act. 2.Education for dependents of certain retired members of the Armed ForcesSection 2164(a) of title 10, United States Code, is amended—
 (1)in paragraph (1)— (A)by inserting , dependents of retirees, after dependents of members of the armed forces; and
 (B)by inserting and the dependents of such retirees after such members of the armed forces; and (2)by adding at the end the following new paragraph:
				
 (4)For purposes of this subsection, the term retiree means a member or former member of the armed forces who is entitled to retired or retainer pay under this title, or who, but for age, would be eligible for retired or retainer pay under chapter 1223 of this title..
			